Citation Nr: 0832377	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-21 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right index finger 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDING OF FACT

In April 2006 and November 2007, prior to the promulgation of 
a decision in the appeal, the veteran withdrew his appeal as 
to the issue of entitlement to service connection for a right 
index finger disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claim by the veteran for 
the issue of entitlement to service connection for a right 
index finger disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2005, the veteran filed a claim for service connection 
for a right index finger disorder.  By a rating decision 
dated in March 2006, the issue of service connection for a 
right index finger disorder was denied.  In April 2006 and 
November 2007 report of contact forms, the veteran's 
representative stated that the veteran wished to withdraw the 
issue of entitlement to service connection for a right index 
finger disorder.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R §§ 20.202, 20.204(b).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran's representative indicated 
that the veteran wished to withdraw his appeal as to the 
issue of entitlement to service connection for a right index 
finger disorder.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard 
to the issue of entitlement to service connection for a right 
index finger disorder.  As such, the Board finds that the 
veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for a right index finger disorder, and it is 
dismissed.


ORDER

The claim of entitlement to service connection for a right 
index finger disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


